Court of Appeals, State of Michigan

                                                ORDER
                                                                                Karen M. Fort Hood
 Quality Market v City of Detroit Board of Zoning Appeals                         Presiding Judge

 Docket No.     346014                                                          Deborah A. Servitto

 LC No.         18-003838-AV                                                    Mark T. Boonstra
                                                                                  Judges


                The Court orders that the February 11, 2020 opinion is hereby AMENDED to correct a
clerical error. On page 1 of the opinion, the line indicating the author of the opinion is corrected to read
“Boonstra, J.”

               In all other respects, the February 11, 2020 opinion remains unchanged.



                                                            ______________________________
                                                             Presiding Judge




                                 November 13, 2020